      Case 3:21-cr-01132-JLS Document 11 Filed 04/13/21 PageID.51 Page 1 of 1



1                                                                FILED
2
                                                                  APR 13 202l
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   United States of America,                        Case No.: 21crl 132-JLS
12                                      Plaintiff,
                                                       ORDER
13   v.
14        Liberty Gutierrez
15                                    Defendant.
16
17           The Court orders the United States to comply with the continuing duty to disclose
18   evidence which is favorable to the defendant as required by Brady v. Maryland, 373 U.S.
19   83 (1963), and its progeny. Upon finding that the government has failed to comply with
20   this order, the Court may, as appropriate, order the production of such information, grant
21   a continuance, impose evidentiary sanctions, or, in extreme cases, dismiss charges.
22
23   Dated: 4/13/2021
24                                                   Honorable Allison H. Goddard
25                                                   United States Magistrate Judge
26
27
28


                                                                                      21c.r1112-JT,S
